Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, 13, 25, the closest prior art Yoshizawa, US 20090239639 (Yoshizawa) in view of Meyer, US 20030083123 (Meyer) and Baerlocher et al., US 20030073482 (Baerlocher) teaches: A gaming machine/method/non-transitory computer readable media including a program for a gaming machine for providing a game to a player, the game including a primary game and a game feature, comprising: an operation unit configured to receive an operation of the player; a display unit configured to display the primary game and the game feature using computer-generated graphics; a controller operably coupled to the operation unit and the display unit and being configured to allow the player to establish a wager and to initiate the primary game, the controller including a processor for providing the primary game and the game feature, the processor being programmed to: display a game screen including the primary game on the display unit, the game screen including a plurality of reels displayed in a grid; establish an outcome of the primary game and spin and stop the reels to display the outcome of the primary game; establish a primary game award as a function of the outcome of the primary game and award the primary game award to the player; and, upon detecting a first trigger condition appearing in the primary game 
	However, the combination of prior arts fail to teach: (4) display images of each feature trigger award along a top portion of the game screen prior to providing a free play and set each feature trigger award to a different occurrence of a re-trigger condition, each feature trigger award being displayed above a corresponding reel; highlight an image of a current feature trigger award associated with a next occurrence of the re-triggering condition on the game screen prior to spinning the reels.
	It should be noted that while pertinent prior art Watkins et al., US 20080113734 (Watkins) teaches teaches multipliers above it each reel (Fig 14), Watkins fails to teach that displaying images of each feature trigger award along a top portion of the game screen prior to providing a free play. Furthermore, while pertinent prior art Meyer, US prior to spinning the reels

Response to Arguments

Applicant’s arguments with respect to independent claims 1, 13, and 25, see page 9-14, filed 8/19/2020 have been considered and are found persuasive.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEFFREY K WONG/Examiner, Art Unit 3717                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715